         Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

IN THE MATTER OF THE ESTATE OF
DONALD LEE IZZETT, JR., DECEASED
BY AND THROUGH THE ADMINISTRATRIX
OF THE ESTATE HONORABLE BECKY BUIE
CHANCERY CLERK OF PIKE COUNTY, MISSISSIPPI                                             PLAINTIFF

VS.                                                 CIVIL ACTION NO. 5:19-cv-41-DCB-MTP

SHANE GUENTHER                                                                       DEFENDANT

                          ANSWER AND AFFIRMATIVE DEFENSES

         COMES NOW, the Defendant, Shane Guenther, respectfully files this Answer in response

to the Complaint filed in this matter. In support thereof, this Defendant states as follows:

      1. Defendant admits that the estate of Donald Lee Izzett, Jr. is a probate matter pending in the

Chancery Court of Pike County, Civil Action no. 2019-57-WS, and that the Honorable Becky Buie,

Chancery Clerk of Pike County, Mississippi is the duly appointed, qualified and serving

Administratrix of said estate. The Defendant admits to the validity of the Order Declaring Donald

Lee Izzett, Jr. Deceased entered by the Chancellor, and that Honorable Becky Buie, as

Administratrix of the estate should be authorized and directed to make such inquiry and

determination into the liability of, and the appropriateness of, the filing of a wrongful death action

against any party or parties as may be responsible for and a proximate cause of the wrongful death

of Donald Lee Izzett, Jr. in a court of competent jurisdiction to include but not be limited to the

Circuit Court of Pike County, Mississippi.

      2. The allegations of Paragraph 2 of the Complaint are denied.

      3. Denied.

      4. Denied.

      5. Denied

      6. All allegations of paragraph 6 are denied with the exception of the last sentence. Defendant
        Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 2 of 6



is without sufficient knowledge to form a basis to respond to the last sentence of paragraph 6.

    7. The Defendant lacks knowledge or information sufficient to form a belief about the truth of

this allegation.

    8. The Defendant is without sufficient knowledge.

    9. The Defendant is without sufficient knowledge.

    10. The Complaint does not contain a paragraph 10.

    11. The Complaint does not contain a paragraph 11.

    12. The Defendant denies all jurisdictional allegations contained in this Complaint, as well as all

the remaining allegations of Paragraph 12.

        The unnumbered paragraph of the Complaint beginning WHEREFORE, PREMISES

CONSIDERED is denied in its entirety.

                                   AFFIRMATIVE DEFENSES

        And now, having answered the Complaint paragraph by paragraph, the Defendant would

assert each of the following affirmative defenses:

                               FIRST AFFIRMATIVE DEFENSE

        Notwithstanding the foregoing Affirmative Defenses, this Defendant affirmatively pleads

accord and satisfaction.

                             SECOND AFFIRMATIVE DEFENSE

        Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

arbitration and award.

                               THIRD AFFIRMATIVE DEFENSE

        Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

assumption of risk.




                                                     2
          Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 3 of 6



                              FOURTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

assumption of risk.

                                FIFTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

contributory negligence.

                                SIXTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

duress.

                             SEVENTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

estoppel.

                              EIGHTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

failure of consideration.

                               NINTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

fraud.

                               TENTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

illegality.

                            ELEVENTH AFFIRMATIVE DEFENSE

          Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

injury by fellow servant.

                                                   3
            Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 4 of 6



                                TWELTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

laches.

                             THIRTEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

license.

                            FOURTEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

payment.

                              FIFTEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

release.

                              SIXTEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads res

judicata.

                            SEVENTEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

statute of frauds.

                             EIGTHEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

statute of limitations.

                             NINETEENTH AFFIRMATIVE DEFENSE

            Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

waiver.

                                                     4
       Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 5 of 6



                           TWENTIETH AFFIRMATIVE DEFENSE

        Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

insufficient process.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE

        Notwithstanding the foregoing Affirmative Defenses, this Defendat affirmatively pleads

insufficient service or process.

                            TWENTY-SECOND AFFIRMATIVE DEFENSE

        This Defendant asserts the defenses of insufficiency of process and insufficiency of service

of process pursuant to Federal Rules of Civil Procedure 12 (1) (4) and 12(1,) (5), respectively.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE

        The Complaint fails to state a claim for wrongful death or punitive damages on which relieve

can be granted, should be dismissed pursuant to Federal Rule of Civil Procedure 12(b) (6).

        WHEREFORE, PREMISES CONSIDERED, the Defendant, Shane Guenther,

respectfully submits the foregoing Answer and Affirmative Defenses and moves that this action be

dismissed with prejudice with all costs and attorneys’ eees assessed agains the Plaintiff

        RESPECTFULLY SUBMITTED, THIS the 9th day of May, 2019.

                                                SHANE GUENTHER, DEFENDANT


                                        BY:     /s/ Cynthia H. Speetjens
                                                CYNTHIA H. SPEETJENS
OF COUNSEL:

CYNTHIA H. SPEETJENS, ESQ.
CYNTHIA H. SPEETJENS, P.A.
MSB: #2407
2088 Main Street, Ste. A
Madison, Mississippi 39110
Telephone: (601) 707-9711
Facsimile: (601) 707-7509
cspeetjens@ms-lawyer.net

A ttorney for Defendant
                                                   5
       Case 5:19-cv-00041-DCB-MTP Document 2 Filed 05/09/19 Page 6 of 6



                                  CERTIFICATE OF SERVICE

        I, the undersigned attorney, do hereby certify that the above and foregoing is being filed with

the Clerk of this Court by electronic filing and will be served via United States mail, postage prepaid

to the foregoing:

        Ronald L. Whittington, Esq.
        Whittington Law Firm
        229 Main Street (39648)
        P. O. Drawer 1919
        McComb, Mississippi 39649-1919

        William E. Goodwin, Esq.
        Attorney at Law
        101 Main Street
        P. O. Box 1364
        McComb, Mississippi 39649-1364

        DATED, this the 9th day of May, 2019.


                                                        /s/ Cynthia H. Speetjens
                                                        CYNTHIA H. SPEETJENS




                                                   6
